Citation Nr: 0326624	
Decision Date: 10/07/03    Archive Date: 10/15/03	

DOCKET NO.  03-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine, including as secondary to 
service connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1943 to 
January 1946 and from December 1946 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


REMAND

A July 2001 RO decision granted service connection for 
residuals of a fracture of the left great toe and second 
metatarsal joints and assigned a noncompensable evaluation.  
The veteran filed a notice of disagreement with that denial 
in September 2001.  Where there is a notice of disagreement, 
a remand, not referral, is required by the Board.  Manlincon, 
12 Vet. App. 238 (1999).  

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, the appeal is 
REMANDED to the RO for the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, 7009, -7010 (Fed. Cir. Sept. 
22, 2003).

2.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to an initial increased 
(compensable) rating for residuals of a 
fracture of the left great toe and second 
metatarsal joint.  All appropriate 
appellate procedures should then be 
followed.  The veteran is advised that he 
must complete his appeal of this issue by 
filing a timely substantive appeal 
following the issuance of the statement 
of the case, in order to perfect his 
appeal with respect to this issue.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of any currently manifested 
degenerative joint disease of the lumbar 
spine, and the nature and extent of his 
service connected residuals of a fracture 
of the left great toe and second 
metatarsal joints.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review is accomplished.  
All necessary tests and studies should be 
conducted and all findings reported in 
detail.  The examiner is requested to 
report all symptoms related to the 
service connected residuals of a fracture 
of the left great toe and second 
metatarsal joints.  The examiner is also 
requested to offer an opinion as to the 
etiology of any currently manifested 
degenerative joint disease of the lumbar 
spine, including whether it is at least 
as likely as not that any currently 
manifested degenerative joint disease of 
the lumbar spine existed during the 
veteran's active service, within one year 
of discharge from his active service, or 
is otherwise related to his active 
service.  If any currently manifested 
degenerative joint disease of the lumbar 
spine cannot be medically linked or 
attributed to the veteran's active 
service, without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so specify in 
the examination report.  

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case on all issues in appellate 
status and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



